Name: Commission Regulation (EEC) No 95/87 of 14 January 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/20 Official Journal of the European Communities 15. 1 . 87 COMMISSION REGULATION (EEC) No 95/87 of 14 January 1987 fixing the amount of the subsidy on oil seeds 1986/87 marketing year have been fixed in Council Regu ­ lations (EEC) No 1457/86 (9) and (EEC) No 1458/86 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the period to be used for calculation of the differential amounts is 12 and 13 January 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2332/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 Q, as last amended by Regulation (EEC) No 50/87 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . Article 2 This Regulation shall enter into force on 15 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (2) OJ No L 133 , 21 . 5 . 1986 , p. 8 . ( 3 ) OJ No L 164 , 24 . 6 . 1985, p. 11 . ( «) OJ No L 204, 28 . 7 . 1986 , p. 1 . (0 OJ No L 167 , 25 . 7 . 1972, D . 9 . Is) OJ No L 143 , 30 . 5 . 1984, p. 4 . O OJ No L 349 , 11 . 12 . 1986 , p. 34 . 8 OJ No L 7, 9 . 1 . 1987 , p. 15 . o OJ No L 133, 21 . 5 . 1986, p . 12. H OJ No L 133 , 21 . 5 . 1986, p . 14. (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53 , 1 . 3 . 1986, p . 47 . I3) OJ No L 53 , 1 . 3 . 1986, p . 51 . 15 . 1 . 87 Official Journal of the European Communities No L 13/21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU) :  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 34,286 34,382 34,710 34,953 34,785 34,617 2. Final aids : I \ I (a) Seed harvested and processed in :  Federal Republic of Germany Il Il (DM) 80,77 81,03 81,83 82,53 82,14 82,05  Netherlands (Fl) 91,26 91,55 92,44 93,22 92,78 92,65  BLEU (Bfrs/Lfrs) 1 500,32 1 504,63 1 519,93 1 530,59 1 522,63 1 510,01  France (FF) 226,91 227,41 229,43 230,59 229,32 228,71  Denmark (Dkr) 282,23 283,03 285,82 277,89 276,45 274,67  Ireland ( £ Irl) 24,991 24,043 24,288 24,307 24,164 23,930  United Kingdom ( £) 18,039 18,032 18,209 18,319 18,185 18,930  Italy (Lit) 50 108 50 236 50 610 50 097 50 831 50 322  Greece (Dr) 3 117,29 3 087,49 3 090,94 3 092,79 3 064,64 3 071,97 (b) Seed harvested in Spain and I I processed :  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 3 079,60 3 090,47 3 136,97 3 141,18 3 115,05 3 083,97 (c) Seed harvested in Portugal and I processed : Il\\Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 922,31 3 924,17 3 937,84 3 958,66 3 929,37 3 855,54 No L 13/22 Official Journal of the European Communities 15 . 1 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU): I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 35,536 35,632 35,960 36,203 36,035 35,867 2. Final aids : I I I (a) Seed harvested and processed in : I I  Federal Republic of Germany ||\ \ ||I (DM) 81,76 82,01 82,82 83,51 83,12 83,04  Netherlands (Fl) 92,63 92,91 93,81 94,58 93,15 93,02  BLEU (Bfrs/Lfrs) 1 558,91 1 563,23 1 578,52 1 589,19 1 561,23 1 568,60  France (FF) 235,79 236,29 238,31 239,47 238,20 237,59  Denmark (Dkr) 292,91 293,71 296,51 288,57 287,13 285,35  Irel,and ( £ Irl) 24,970 24,022 24,266 24,286 24,143 24,908  United Kingdom ( £) 18,823 18,816 18,993 19,103 18,969 18,714  Italy (Lit) 51 032 52 160 51 534 52 022 51 756 51 247  Greece (Dr) 3 263,14 3 233,34 3 236,79 3 238,64 3 210,49 3 217,82 (b) Seed harvested in Spain and I I processed : l I I I I  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 3 261,85 3 272,72 3 319,22 3 323,43 3 297,30 3 266,22 (c) Seed harvested in Portugal and I I I processed : I I I  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 4 112,08 4 113,94 4 127,61 4 148,43 4 119,14 4 045,31 15. 1 . 87 Official Journal of the European Communities No L 13/23 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) : li  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,173 40,764 41,355 41,355 41,355 2 . Final aids : IlIl ll (a) Seed harvested and processed in (') :  Federal Republic of Germany ||I I (DM) 87,02 88,42 89,85 89,96 89,96  Netherlands (Fl) 99,31 90,90 92,49 92,61 92,61  BLEU (Bfrs/Lfrs) 1 674,86 1 602,56 1 630,26 1 629,56 1 629,56  France (FF) 247,36 241,56 245,48 244,97 244,97  Denmark (Dkr) 312,38 317,43 312,48 312,48 312,48  Ireland ( £ Irl) 28,424 28,887 28,346 28,168 28,168  United Kingdom ( £) 20,222 20,592 20,963 20,963 20,963  Italy (Lit) 60 032 60 939 61 706 61 851 61 851  Greece (Dr) 3 562,97 3 605,73 3 643,66 3 627,84 3 627,84 (b) Seed harvested in Spain and I I l processed : \  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 3 081,74 3 067,90 3 554,07 3 520,66 3 520,66 (c) Seed harvested in Portugal and ' processed : I l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 5 408,52 5 495,22 5 548,55 5 536,11 5 536,11  in another Member State (Esc) 5 200,57 5 284,45 5 336,05 5 324,01 5 324,01 3 . Compensatory aids : »  in Spain (Pta) 2 836,74 2 922,90 2 009,07 2 975,66 2 975,66  in Portugal (Esc) 5 172,77 5256,65 5 308,25 5 296,22 5 296,22 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,033538 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,060500 2,054700 2,049460 2,044470 2,044470 2,029920 Fl 2,337650 2,333750 2,329520 2,325190 2,325190 2,314210 Bfrs/Lfrs 42,895000 42,980300 42,970100 42,953000 42,953000 42,952800 FF 6,873280 6,878390 6,892110 6,906860 6,906860 6,931610 Dkr 7,846410 7,867740 7,879270 7,891680 7,891680 7,939980 £ Irl 0,770743 0,774624 0,777406 0,780372 0,780372 0,787844 £ 0,736598 0,738475 0,740528 0,742405 0,742405 0,749294 Lit 1 472,50 1 477,1 1 1 480,47 1 483,76 1 483,76 1 495,35 Dr 149,09200 151,35700 153,60700 155,55300 155,55300 161,54500 Esc 158,48900 159,97500 160,90200 161,80000 161,80000 164,61700 Pta 142,21600 143,12100 143,68900 144,31300 144,31300 146,04800